Citation Nr: 0939269	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-40 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from March 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii, which denied the Veteran's claim of 
entitlement to a TDIU on an extraschedular basis.  The 
Veteran disagreed with this decision later in April 2007.  He 
perfected a timely appeal in November 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As will be explained below, the Board finds that the criteria 
have been met for referral to the Director, Compensation and 
Pension Service, for consideration of entitlement to TDIU on 
an extraschedular basis.  See 38 C.F.R. § 4.16 (2009).  This 
issue addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Service connection is in effect for bilateral hearing 
loss, evaluated as 50 percent disabling effective February 6, 
2006; a shrapnel wound of the left foot, evaluated as 
20 percent disabling effective March 28, 2006; and for 
tinnitus, evaluated as 10 percent disabling effective 
December 19, 2003; the Veteran's combined disability rating 
for compensation is 60 percent effective February 6, 2006.

3.  The Veteran's disability warrants extraschedular 
consideration by the Director, Compensation & Pension 
Service.


CONCLUSION OF LAW

The Veteran's TDIU claim warrants referral to the Director, 
Compensation & Pension Service, for consideration of 
entitlement to TDIU on an extraschedular basis.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

In a letter issued to the Veteran in January 2007, VA 
notified the appellant of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter also contained notice of 
the Dingess requirements.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
January 2007 VCAA letter was issued prior to the April 2007 
rating decision that is the subject of this appeal.

The RO cured any timing defect by re-adjudicating the 
Veteran's TDIU claim in a September 2008 supplemental 
statement of the case.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and re-adjudicating 
the claim in the form of a statement of the case to cure 
timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, 20 Vet. 
App. at 376-78 (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  As the 
September 2008 supplemental statement of the case complied 
with the applicable due process and notification requirements 
for a decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  As neither the Veteran nor his service 
representative have indicated any prejudice caused by this 
error, or any other error, the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issue 
adjudicated in this decision.  See Shinseki v. Sanders, 129, 
S. Ct. 1696,  2009 WL 1045952 (U.S. 2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The Veteran has been retired since 
1980, including throughout this appeal, so a remand to obtain 
the Veteran's prior employment records is not required.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that 
remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  The RO has obtained the 
Veteran's up-to-date VA and private medical records.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The evidence of record includes VA medical records, including 
VA examination reports dated in January and February 2008.  
Because the Veteran's TDIU claim is being remanded for 
referral to the Director, C&P Service, the Board finds that a 
remand for another examination to determine whether the 
Veteran is unemployable solely as a result of his service-
connected disabilities also is not required.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Factual Background & Analysis

TDIU

The Veteran contends that he is entitled to TDIU on an 
extraschedular basis because his service-connected 
disabilities preclude him from securing or maintaining 
substantially gainful employment.

As noted, service connection is in effect for bilateral 
hearing loss, evaluated as 50 percent disabling under 
38 C.F.R. § 4.86, Diagnostic Code (DC) 6100, effective 
February 6, 2006; a shrapnel wound of the left foot, 
evaluated as 20 percent disabling under 38 C.F.R. § 4.73, 
DC 5284, effective March 28, 2006; and for tinnitus, 
evaluated as 10 percent disabling under 38 C.F.R. § 4.87, 
DC 6260, effective December 19, 2003.  The Veteran's combined 
disability rating for compensation is 60 percent effective 
February 6, 2006.  See 38 C.F.R. § 4.25 (2009).

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  
Where a Veteran is unemployable by reason of his or her 
service-connected disabilities, but they fail to meet the 
percentage standards set forth in § 4.16(a), TDIU claims 
should be submitted to the Director, C&P Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b).  The 
Board is precluded from assigning a TDIU rating on an 
extraschedular basis in the first instance.  Instead, the 
Board must refer any claim that meets the criteria for 
referral for consideration of entitlement to TDIU on an 
extraschedular basis to the Director, C&P Service.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the Veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Court has held that the central inquiry in determining 
whether a Veteran is entitled to a total rating based on 
individual unemployability is whether service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  
The test of individual unemployability is whether the 
Veteran, as a result of his service-connected disabilities 
alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
determined that the threshold factor for extraschedular 
consideration is a finding by the RO or the Board that the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual pt. III, subpart iv, ch. 6, 
sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, 
however, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b)(1).  If so, then the case must be referred 
to the Under Secretary for Benefits or the Director, C&P 
Service, for completion of the third step-a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.

On VA general medical examination in April 2006, the 
Veteran's complaints included more episodes of left foot 
weakness with foot spasms and pain.  He stated that, when he 
experienced left foot spasms, his pain was 9/10 on a pain 
scale.  The Veteran reported that he used a single-prong cane 
for ambulation at home and a wheelchair when outside of the 
home "because he feels like his feet and gait are 
unsteady."  The VA examiner noted that the Veteran had 
reported to this examination in a wheelchair and used oxygen 
because of severe chronic obstructive pulmonary disease.  The 
Veteran also reported experiencing intermittent sensitivity 
to cold, wet weather changes in his feet.  Objective 
examination of the left foot showed no crepitus, edema, or 
effusions.  There was appreciable fatigability of the left 
foot, no instability, no masses, no pain with motion, and no 
redness.  There were severe spasms in the left foot along the 
plantar and lateral aspects.  There also was some slight 
tenderness in the plantar and lateral aspects of the left 
foot but no heat.  There was no incoordination.  The 
Veteran's skin on the left foot was slightly mottled in 
color.  His gait was slow and intentionally slightly wide-
based with more instability than abnormal weight-bearing.  
There was no structural deformity in the left foot.  X-rays 
of the left foot showed arteriosclerosis and osteopenia.  The 
assessment was a history of shrapnel injury to the left foot 
with residual arteriosclerosis and osteopenia.

On VA audiology examination in April 2006, the Veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
70
75
LEFT
40
40
65
75
85

Speech audiometry revealed speech recognition ability of 
42 percent in the right ear and of 36 percent in the left 
ear.  The diagnoses were bilateral sensorineural hearing 
loss, left greater than right, and bilateral tinnitus which 
was not present during this examination.

In a private audiology treatment note dated in August 2006, 
it was noted that the Veteran "could not manage" his 
behind-the-ear hearing aids.  It also was noted that the 
Veteran was visually impaired with some manipulation 
difficulty.  It was noted further that the Veteran used 
oxygen and the oxygen tube was worn around his ears which 
caused some discomfort with his behind-the-ear hearing aids.  
The Veteran was given in-the-canal hearing aids instead.

When he filed his formal TDIU claim in November 2006, the 
Veteran stated that his full-time employment had been 
affected by his service-connected bilateral hearing loss and 
shrapnel wound of the left foot in August 1980.  He stated 
that he had become too disabled to work in August 1980.  He 
also stated that he had not tried to obtain work since he had 
become too disabled to work.

In statements on his April 2007 notice of disagreement, the 
Veteran contended that he was unable to work because his 
service-connected shrapnel wound of the left foot resulted in 
chronic muscle spasms and pain in his left foot.  He stated 
that he was unable to stand in one position for more than 
five minutes without feeling fatigued.  In statements on his 
November 2007 substantive appeal (VA Form 9), the Veteran 
indicated that he used a walker for ambulation whenever he 
left his home because of the risk of falling outside.  He 
also stated that he used a cane and leaned on his wife for 
support when in crowds.  He stated further that it was 
"impossible" for him to remain standing without some sort 
of support.  The Veteran also stated that he was in constant 
danger of collapsing because his left leg gave way on him.

On VA general medical examination in January 2008, the 
Veteran complained of pain, muscle spasms, and swelling in 
the left foot which he attributed to his in-service shrapnel 
wound sustained in World War II.  He stated that he 
experienced daily burning pain, muscle spasms, and swelling 
in his left foot.  He also stated that he only could walk 10 
feet before needing to rest his feet.  It was noted that the 
Veteran had not been employed for many years.  Physical 
examination showed a slight forward posture with lordosis in 
the upright position, a wide-based and unsteady gait, senile 
skin changes, a blind right eye, and a left eye with less 
than 50% vision.  The Veteran's lungs were clear without 
wheezes or rhonchi.  The Veteran's pulses were decreased to 
the popliteal, dorsalis pedis, and posterior tibialis.  The 
Veteran also had non-pitting edema to the dorsum of both 
feet.  There also was swelling in dorsum of the left foot but 
no effusion, tenderness, muscle spasms, joint laxity, muscle 
atrophy, or ankylosis.  The Veteran reported using a cane, 
walker, or wheelchair for ambulation.  The Veteran's left 
foot also had tenderness in the lateral aspect, a burning-
type pain on manipulation but not at rest, muscles spasms to 
the lateral foot muscles, non-pitting edema to the dorsum of 
the foot, decreased strength on motion against resistance, 
but no rigidity or circulatory disturbances.  X-rays of the 
left foot showed stable osteopenia and arteriosclerotic 
vessel disease unchanged since April 2006.  The VA examiner 
noted that the Veteran's history of trauma to the left foot, 
stable x-ray showing osteopenia, and symptoms all were 
consistent with reflex sympathetic dystrophy of the left 
foot.  This examiner stated that the Veteran's reflex 
sympathetic dystrophy of the left foot affected his 
activities of daily living.  The diagnoses included reflex 
sympathetic dystrophy to the left foot.

On VA audiology examination in February 2008, the Veteran 
complained of decreased hearing bilaterally since March 2004.  
The VA examiner reviewed the Veteran's claims file, including 
his service treatment records.  The VA audiologist stated 
that the March 2004 hearing test had indicated a sloping mild 
to severe sensorineural hearing loss bilaterally with good 
speech discrimination in the right ear and fair speech 
discrimination in the left ear.  The Veteran denied 
experiencing tinnitus.  He reported being exposed to noise 
from firearms and artillery during World War II combat 
service in Italy and France.  The Veteran stated that, 
following service separation, he had worked for the Internal 
Revenue Service from 1946 to 1980.  The Veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
65
70
LEFT
25
30
55
60
60

Speech audiometry revealed speech recognition ability of 
84 percent in the right ear and of 60 percent in the left 
ear.  The diagnoses were sloping mild to severe bilateral 
sensorineural hearing loss with good speech discrimination in 
the right ear and fair speech discrimination in the left ear.  
In an addendum to this examination report, the VA examiner 
stated that, although the Veteran had a moderate high 
frequency sensorineural hearing loss bilaterally, he still 
was considered employable if provided with proper 
amplification and working environment.

The Board finds that there is evidence of record in this case 
that the Veteran is unemployable by reason of his service-
connected shrapnel wound of the left foot and bilateral 
hearing loss although he does not meet the schedular criteria 
for TDIU.  The current 20 percent rating assigned to the 
Veteran's service-connected shrapnel wound of the left foot 
contemplates only moderately severe foot injury.  See 
38 C.F.R. § 4.71a, DC 5284.  VA examination in April 2006 
showed that the Veteran was in a wheelchair.  The Veteran 
reported that he used a single-prong cane for ambulation at 
home and a wheelchair when outside of the home "because he 
feels like his feet and gait are unsteady."  Objective 
examination of the left foot showed appreciable fatigability, 
severe spasms, and some slight tenderness along the plantar 
and lateral aspects.  The Veteran's skin on the left foot was 
slightly mottled in color.  His gait was slow and 
intentionally slightly wide-based with more instability than 
abnormal weight-bearing.  X-rays of the left foot showed 
arteriosclerosis and osteopenia.  The assessment was a 
history of shrapnel injury to the left foot with residual 
arteriosclerosis and osteopenia.  

On VA audiology examination in April 2006, the Veteran's 
right ear hearing loss was assigned a Roman numeral of VIII 
and his left ear hearing loss was assigned a Roman numeral of 
IX.  This equates to a 50 percent rating for bilateral 
hearing loss.  See 38 C.F.R. § 4.85, Tables VI, VII.  
See also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
A private audiologist noted in August 2006 that the Veteran 
had been unable to manage his bilateral hearing loss with 
behind-the-ear hearing aids due to visual impairment and some 
difficulty with manipulation.  This audiologist gave the 
Veteran in-the-canal hearing aids instead.  

Finally, on VA general medical examination in January 2008, 
the Veteran's left foot had decreased pedal pulses, non-
pitting edema in the dorsum of the foot, pain, and swelling.  
The VA examiner stated that there had been no changes to the 
Veteran's left foot arteriosclerosis and osteopenia since 
April 2006.  The VA examiner diagnosed the Veteran as having 
reflex sympathetic dystrophy of the left foot which was 
consistent with his in-service shrapnel wound, his current 
symptoms, and affected his activities of daily living.  Thus, 
the rating criteria do not contemplate the severity and 
symptomatology of the Veteran's service-connected 
disabilities.  

The Board observes that, on VA audiology examination in 
February 2008, it appears that the Veteran's bilateral 
hearing had improved substantially.  The Veteran's right ear 
hearing loss was assigned a Roman numeral of II and his left 
ear hearing loss was assigned a Roman numeral of VI.  This 
equates to a 10 percent rating for bilateral hearing loss.  
Id.  

The Veteran's service representative contended in a September 
2009 Appellant's Brief that the February 2008 VA audiology 
examination was inadequate for evaluation purposes.  See 
38 C.F.R. § 4.2 (2009).  Upon review, the Board agrees with 
the Veteran's service representative that the February 2008 
VA audiology examination report is inadequate for purposes of 
determining the impact of the Veteran's service-connected 
bilateral hearing loss on his employability.  The Board notes 
that, although the VA examiner stated in February 2008 that 
he had reviewed the claims file, he did not mention the April 
2006 VA audiology examination which showed that the Veteran 
experienced severe bilateral hearing loss.  The VA examiner 
also mis-stated the Veteran's current disability rating for 
bilateral hearing loss and tinnitus in the February 2008 VA 
examination report.  Although this examiner stated that the 
Veteran had one 10 percent rating for bilateral hearing loss 
and tinnitus, as noted elsewhere, the Veteran is in receipt 
of a 50 percent rating for bilateral hearing loss and a 
separate 10 percent rating for tinnitus.  The VA examiner 
finally made no attempt in February 2008 to reconcile the 
current audiometric test results which showed that the 
Veteran's hearing in both ears had improved markedly with the 
April 2006 VA examination results which showed severe 
bilateral hearing loss.

The Veteran has reported consistently that he is unable to 
secure and maintain substantially gainful employment due to 
his service-connected shrapnel wound of the left foot and 
bilateral hearing loss.  It appears that the Veteran has been 
retired since 1980, including throughout the pendency of this 
appeal.  It also appears that the most recent competent 
medical evidence does not contemplate the current severity of 
these disabilities and their impact of the Veteran's 
employability.  The Veteran has contended that he falls 
frequently as a result of his left foot giving way and, given 
his tendency to fall when outside of the home, he is required 
to use either a wheelchair or a cane and lean on his wife for 
support.  He also has contended that he has significant 
difficulty hearing due to the severity of his bilateral 
hearing loss.  Thus, the Board finds that the claimant's 
exceptional disability picture exhibits other related factors 
such as marked interference with his prior employment which 
merit consideration of his TDIU claim on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(1).  As noted elsewhere, 
however, the Veteran's combined disability evaluation of 
60 percent is insufficient to grant TDIU on a schedular 
basis.  See 38 C.F.R. § 4.16(a).  Given the foregoing, the 
Board finds that it was error for the RO not to refer the 
Veteran's claim of entitlement to TDIU to the Director, C&P 
Service, for extraschedular consideration pursuant to 
38 C.F.R. § 4.16(b).  See 38 C.F.R. § 4.16(b).  Because there 
is evidence that the Veteran is unemployable by reason of his 
service-connected shrapnel wound of the left foot and 
bilateral hearing loss, and because the Veteran's service-
connected disability does not meet the schedular criteria for 
TDIU, the Board finds that a claim of entitlement to TDIU on 
an extraschedular basis must be referred to the Director, C&P 
Service, for consideration.


ORDER

Referral to the Director, Compensation and Pension Service, 
for consideration of entitlement to a TDIU on an 
extraschedular basis is warranted.


REMAND

Having determined that the criteria have been met for 
consideration of entitlement to TDIU on an extraschedular 
basis, the Board directs the RO/AMC to refer this claim to 
the Director, Compensation and Pension Service, for 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 4.16(b).  See 38 C.F.R. § 4.16(b) 
(2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Refer the Veteran's claim of entitlement 
to a total disability rating based on 
individual unemployability (TDIU) on an 
extraschedular basis to the Director, 
Compensation and Pension Service, pursuant 
to the provisions of 38 C.F.R. § 4.16(b).  
The claims file must be provided for 
review.  All applicable laws and 
regulations should be considered.  A copy 
of any decision(s) by the Director, 
Compensation and Pension Service, must be 
included in the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


